The Chancellor.
[ * 283 ]
A bill of peace, enjoining litigation at law, seems to have been allowed only in one of these two cases; either where the plaintiff has already, satisfactorily, established his right at law, or where the persons who controvert it are so numerous as to render an issue, under the direction of this Court, indispensable to embrace all the parties concerned, and to save multiplicity of suits. (Lord Bath v. Sherwin, 1 Bro. P. C. 266. Ewelme v. Andover. 1 Vern. 266. Leighton v. Leighton, 1 P. Wms. 671. Trustees of Huntington v. Nicholl, 3 Johns. Rep. 566. Tenham v. Herbert, 2 Atk. 483.) In the case in Atkyns, Lord Hardwicke refused to interfere between two individuals, until the right was first tried at law. In the present *case, there had been but one trial at law, and that one was decided against the plaintiff. The controversy is between him and a single individual, and is pending for decision in the Supreme Court. If the defendant Hill continues to harass him with fresh suits at law, it is because a new cause of action (as he alleges) continues to arise daily, by the continuation of the nuisance. No case goes so far as to stop these continued suits between two single individuals, so long as the alleged cause of action is continued, and there has been no final or satisfactory trial and decision at law upon the merits.
Injunction denied.